DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 11 January 2021.  Applicant’s amendment on 11 January 2021 amended Claims 1, 5-7, 11, 14, 15, 20, 24, and 25.  Currently Claims 1-7, 9-11, 14, 15, 18-21, 24, 25, 39 and 40 are pending and have been examined.  Claims 8, 13, and 17 have been canceled, and claims 12, 16, 26, and 38 were previously canceled.  The Examiner notes that the 112 rejection was previously withdrawn.  The 101 rejection was withdrawn in the Office Action filed 1 June 2020.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 11 January 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanxner et al. (U.S. Patent Publication 2014/0278804 A1) (hereafter Lanxner) in view of Publicover et al. (U.S. Patent Publication 2016/0253710 A1) (hereafter Publicover) in further view of Jun et al. (WO 2018/124400 A1) (hereafter Jun).

	Referring to Claim 1, Lanxner teaches a system to model eCommerce sales, the system comprising:

a trend identifier to compute commerce metric differences corresponding to products, the commerce metric differences based on first commerce metrics scraped at a first time and second commerce metrics scraped at a second time (see; par. [0068], par. [0080], par. [0118], par. [0130], and par. [0139] of Lanxner teaches collecting multiple sales 

Lanxner does not explicitly disclose the following limitations, however,

Publicover teaches a machine learning engine to estimate eCommerce sales based on the second portion of the commerce metric differences (see; par. [0020] and par. [0297] of Publicover teaches an automated computer learning that groups people or some data points in order to predict similar likes even when not all information is known about the user in the form of purchase predictions, utilizing par. [0150] specific authorized data versus non-authorized data).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain respects to the estimate more statistically accurate ecommerce data from collected information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Lanxner which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lanxner discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner fails to disclose a machine learning engine to estimate eCommerce sales based on the second portion of the commerce metric differences.

Publicover discloses a machine learning engine to estimate eCommerce sales based on the second portion of the commerce metric differences.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner a machine learning engine to estimate eCommerce sales based on the second portion of the commerce metric differences as taught by Publicover since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner and Publicover teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.

Lanxner in view of Publicover does not explicitly disclose the following limitations, however,

Jun teaches a splitter to split the commerce metric differences into a first portion of the commerce metric differences corresponding to a first dataset of eCommerce cooperators, in chich the eCommerce cooperators have allowed the system to collect sales data associated with the products, and (b) a second portion of the commerce metric differences corresponding to a second dataset of eCommerce non-cooperators, in which the eCommerce non-cooperators have prevented the system from collecting sales data associated with the products (see; pg. 3, par. 4-11 of Jun teaches taking input that contains sales data from a measure of an available entire market (i.e. first portion) that is taken and used to determine an estimate for sales when the data is not available (i.e. non-cooperators) in order to predict the future (i.e. missing data) for a new product based on a measurement based on a calculated distribution (i.e. 2nd metric)), and 
a sales allocator to estimate sales missing from collected sales data, the estimate of missing sales based on the estimated eCommerce non-cooperators sales (see; pg. 4, par. 11-12 of Jun teaches the estimating of a sales determined from collected sales data from pg. 3, par. 4-11) taking input that contains sales data from a measure of an available entire market (i.e. first portion) to then estimate for sales when the data is not available (i.e. non-cooperators) in order to predict the future (i.e. missing data)).



Lanxner and Publicover discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner and Publicover fails to disclose a splitter to split the commerce metric differences into a first portion of the commerce metric differences corresponding to a first dataset of eCommerce cooperators, in chich the eCommerce cooperators have allowed the system to collect sales data associated with the products, and (b) a second portion of the commerce metric differences corresponding to a second dataset of eCommerce non-cooperators, in which the eCommerce non-cooperators have prevented the system from collecting sales data associated with the products, and a sales allocator to estimate sales missing from collected sales data, the estimate of missing sales based on the estimated eCommerce non-cooperators sales.

Jun discloses a splitter to split the commerce metric differences into a first portion of the commerce metric differences corresponding to a first dataset of eCommerce cooperators, in chich the eCommerce cooperators have allowed the system to collect sales data associated with the products, and (b) a second portion of the commerce metric differences corresponding to a 

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner and Publicover a splitter to split the commerce metric differences into a first portion of the commerce metric differences corresponding to a first dataset of eCommerce cooperators, in chich the eCommerce cooperators have allowed the system to collect sales data associated with the products, and (b) a second portion of the commerce metric differences corresponding to a second dataset of eCommerce non-cooperators, in which the eCommerce non-cooperators have prevented the system from collecting sales data associated with the products, and a sales allocator to estimate sales missing from collected sales data, the estimate of missing sales based on the estimated eCommerce non-cooperators sales as taught by Jun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner, Publicover, and Jun teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Lanxner in view of Publicover in further view of Jun teaches the system above, Lanxner further discloses a system having the limitations of:

train a model using the first portion of the commerce metric differences (see; par. [0103] and par. [0108] of Lanxner teaches an example of training a model that uses portions of one of the multiple commerce metrics).

pass the second portion of the commerce metric differences through the model to estimate the eCommerce non-cooperators sales (see; par. [0130], and par. [0108] of Lanxner teaches multiple different intermediate groups which are used to estimate sales).

Lanxner in view of Publicover does not explicitly disclose the following limitation, however,

Jun teaches non-cooperators (see; 3, par. 4-11 of Jun teaches taking input that contains sales data from a measure of an available entire market (i.e. first portion) that is taken and used to determine an estimate for sales when the data is not available (i.e. non-cooperators)).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain respects to the estimate more statistically accurate ecommerce data from collected information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Lanxner which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jun estimating predictive sales amount of new business and as it is comparable in certain respects to Lanxner and Publicover which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lanxner and Publicover discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner and Publicover fails to disclose non-cooperators.

Jun discloses non-cooperators.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner and Publicover non-cooperators as taught by Jun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner, Publicover, and Jun teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Lanxner in view of Publicover in further view of Jun teaches the system above, Lanxner further discloses a system having the limitations of:

including a contribution probability index calculator to calculate product contribution probability indices corresponding to the products for (a) the eCommerce cooperators and the product contribution probability indices based on the model (see; par. [0074], and par. [0134] of Lanxner determining a probability of multiple product contribution of product sales for an online store based on different products).

Lanxner in view of Publicaover does not explicitly disclose the following limitations, however,

Jun teaches non-cooperators (see; 3, par. 4-11 of Jun teaches taking input that contains sales data from a measure of an available entire market (i.e. first portion) that is taken and used to determine an estimate for sales when the data is not available (i.e. non-cooperators)).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain 

Lanxner and Publicover discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner and Publicover fails to disclose non-cooperators.

Jun discloses non-cooperators.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner and Publicover non-cooperators as taught by Jun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner, Publicover, and Jun teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Lanxner in view of Publicover teaches the system above, Lanxner does not explicitly disclose a system having the limitations of, however,

Publicover teaches product contribution probability indices (see; Figure 11, and par. [0297] of Publicover teaches sales being allocated including estimating sales when data is not authorized by a user (i.e. non-cooperator), as well as par. [0514] which discloses that a probability of specific products being purchased).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain respects to the estimate more statistically accurate ecommerce data from collected information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Lanxner which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lanxner discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner fails to disclose product contribution probability indices.

Publicover discloses product contribution probability indices.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner product contribution probability indices as taught by Publicover since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner and Publicover teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.

Lanxner in view of Publicover does not explicitly disclose the following limitation, however,

Jun teaches the sales allocator is to estimate the sales missing from the collected sales data based on the eCommerce non-cooperators (see; 3, par. 4-11 of Jun teaches taking input that contains sales data from a measure of an available entire market (i.e. first portion) that is taken and used to determine an estimate for sales when the data is not available (i.e. non-cooperators)).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain respects to the estimate more statistically accurate ecommerce data from collected information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Lanxner which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jun estimating predictive sales amount of new business and as it is comparable in certain respects to Lanxner and Publicover which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lanxner and Publicover discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner and Publicover fails to disclose the sales allocator is to estimate the sales missing from the collected sales data based on the eCommerce non-cooperators.



It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner and Publicover the sales allocator is to estimate the sales missing from the collected sales data based on the eCommerce non-cooperators as taught by Jun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner, Publicover, and Jun teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


	


	Referring to Claim 9, see discussion of claim 1 above, while Lanxner in view of Publicover in further view of Jun teaches the system above, Lanxner does not explicitly disclose a system having the limitations of, however,

Publicover teaches including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of a first number of sales of the first one of the products to a panel and a second number of sales of all of the products to the panel, and a second ratio of a third number of sales of the first one of the products recorded by eCommerce cooperators and a fourth number of sales of all of the products to the eCommerce cooperators (see; par. [0332] of Publicover teaches based on statistics of a group with known characteristics from profile data a difference in another group where certain characteristics are unknown, but second groups likelihood to make a purchase based on a different statistical value).



Lanxner discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner fails to disclose including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of a first number of sales of the first one of the products to a panel and a second number of sales of all of the products to the panel, and a second ratio of a third number of sales of the first one of the products recorded by eCommerce cooperators and a fourth number of sales of all of the products to the eCommerce cooperators.

Publicover discloses including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of a first number of sales of the first one of the products to a panel and a second number of sales of all of the products to the panel, and a second ratio of a third number of sales of the first one of the products recorded by eCommerce cooperators and a fourth number of sales of all of the products to the eCommerce cooperators.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of 


	Referring to Claim 10, see discussion of claim 9 above, while Lanxner in view of Publicover in further view of Jun teaches the system above, Lanxner does not explicitly disclose a system having the limitations of, however,

Publicover teaches the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to: (see; par. [0332] of Publicover teaches an example of a probability of buying from a first group with more known characteristics), and
identify a second statistical gap in the panel composition for a second one of the products (see; par. [0332] of Publicover teaches identifying a second group and probability of purchase even though some characteristics are not known about the group, but similar), and
combine the first statistical gap and the second statistical gap to identify a third statistical gap in the panel composition related to at least one of a strata, or a consumer class (see; par. [0333] of Publicover teaches an example of taking statistical information from a second groups and determining which groups would be similar).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain 

Lanxner discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner fails to disclose the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to, identify a second statistical gap in the panel composition for a second one of the products, and combine the first statistical gap and the second statistical gap to identify a third statistical gap in the panel composition related to at least one of a strata, or a consumer class.

Publicover discloses the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to, identify a second statistical gap in the panel composition for a second one of the products, and combine the first statistical gap and the second statistical gap to identify a third statistical gap in the panel composition related to at least one of a strata, or a consumer class.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to, identify a second statistical gap in the panel composition for a second one of the products, and combine the first statistical gap and the second statistical gap to identify a third statistical gap in the panel composition related to at least one of a strata, or a consumer class as taught by Publicover since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner and Publicover teach 


Referring to Claim 11, Lanxner in view of Publicover in further view of Jun teaches a system to model e-commerce.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.
	
Referring to Claim 18, see discussion of claim 11 above, while Lanxner in view of Publicover in further view of Jun teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 9, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 19, see discussion of claim 11 above, while Lanxner in view of Publicover in further view of Jun teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 10, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 20, Lanxner in view of Publicover in further view of Jun teaches a non-transitory computer-readable storage medium.  Claim 20 recites the same or similar limitations as those addressed above in claim 1, Claim 20 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 21, see discussion of claim 20 above, while Lanxner in view of Publicover in further view of Jun teaches a non-transitory computer-readable storage medium above Claim 20 recites the same or similar limitations as those addressed above in claim 2, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 5-7, 14, 15, 24, 25, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanxner et al. (U.S. Patent Publication 2014/0278804 A1) (hereafter Lanxner) in view of Publicover et al. (U.S. Patent Publication 2016/0253710 A1) (hereafter Publicover) in further view of Jun et al. (WO 2018/124400 A1) (hereafter Jun) in further view of Dandekar et al. (U.S. Patent Publication 2014/0207560 A1) (hereafter Dandekar).

	Referring to Claim 5, see discussion of claim 1 above, while Lanxner in view of Publicover in further view of Jun teaches the system above, Lanxner in view of Publicover in further view of Jun does not explicitly disclose a system having the limitations of, however,

Dandekar teaches form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments (see; par. [0043] of Dandekar teaches the measurement of sentiment having a measurable impact, par. [0067]-[0068] as part of measuring user interactions regarding products where the, par. [0074] a measurement is generated), and
form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric differences including differences between the first set of consumer sentiments and the second set of consumer sentiments (see; par. [0074] of Dandekar teaches the metric of influence that is provided from real time measurement of the 

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain respects to the estimate more statistically accurate ecommerce data from collected information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Lanxner which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jun estimating predictive sales amount of new business and as it is comparable in certain respects to Lanxner and Publicover which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Dandekar derive product level competitive insights in real time using social media analytics and as it is comparable in certain respects to Lanxner, Publicover, and Jun which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lanxner, Publicover, and Jun discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner, Publicover, and Jun fails to disclose form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments, and form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric differences including differences between the first set of consumer sentiments and the second set of consumer sentiments.

Dandekar discloses form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments, and form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric differences including differences between the first set of consumer sentiments and the second set of consumer sentiments.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner, Publicover, and Jun form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments, and form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric differences including differences between the first set of consumer sentiments and the second set of consumer sentiments as taught by Dandekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner, Publicover, Jun, and Dandekar teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


Referring to Claim 6, see discussion of claim 1 above, while Lanxner in view of Publicover in further view of Jun teaches the system above, Lanxner in view of Publicover in further view of Jun further discloses a system having the limitations of, however,

Dandekar teaches the first commerce metrics include first ratings metric for the product and first traffic metrics for the products, the second commerce metrics include second ratings metrics for the products and second traffic metrics for the products, and the commerce metric differences include (a) differences between the first ratings metrics and the second rating metrics, and (b) differences between the first traffic metrics and the second traffic metrics (see; par. [0018] the measuring of multiple commerce metrics in the form features, capabilities, performance metric (i.e. first and second metrics), and par. [0040] a measurement of traffic related to products, par. [0015]-[0016] which is used to compute product comparison in order to comparative strategies for products, including par. [0017] multiple sets of comparative insights vs. different products and also taking into account real time par. [0074] a metric of influence (i.e. traffic)).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain respects to the estimate more statistically accurate ecommerce data from collected information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Lanxner which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jun estimating predictive sales amount of new business and as it is comparable in certain respects to Lanxner and Publicover which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Dandekar derive product level competitive insights in real time using social media analytics and as it is comparable in certain respects to Lanxner, Publicover, and Jun which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Dandekar discloses the first commerce metrics include first ratings metric for the product and first traffic metrics for the products, the second commerce metrics include second ratings metrics for the products and second traffic metrics for the products, and the commerce metric differences include (a) differences between the first ratings metrics and the second rating metrics, and (b) differences between the first traffic metrics and the second traffic metrics.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner, Publicover, and Jun the first commerce metrics include first ratings metric for the product and first traffic metrics for the products, the second commerce metrics include second ratings metrics for the products and second traffic metrics for the products, and the commerce metric differences include (a) differences between the first ratings metrics and the second rating metrics, and (b) differences between the first traffic metrics and the second traffic metrics as taught by Dandekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner, Publicover, Jun, and Dandekar teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


Referring to Claim 7, s see discussion of claim 6 above, while Lanxner in view of Publicover in further view of Jun teaches the system above, Lanxner in view of Publicover in further view of Jun further discloses a system having the limitations of, however,

Dandekar teaches the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer feedback instance for the products summed with a number of second consumer comments about the products (see; par. [0038] of Dandekar teaches measuring in near real time feedback to marketing and par. [0017] the measuring of multiple sets of competitive insights versus different products, including par. [0040] traffic measurements that is collected and to provide an analysis based on the data and feedback for different products).

The Examiner notes that Lanxner teaches similar to the instant application discloses a dynamic re-pricing of items on electronic marketplaces and or online stores. Specifically, Lanxner teaches dynamically re-pricing items based on received sales information that then executes sales policy and price setting based on the analysis and as it comparable in certain respects to the estimate more statistically accurate ecommerce data from collected information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Lanxner which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jun estimating predictive sales amount of new business and as it is comparable in certain respects to Lanxner and Publicover which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Dandekar derive product level competitive insights in real time using social media analytics and as it is comparable in certain respects to Lanxner, Publicover, and Jun which dynamic re-pricing of items on electronic marketplaces and or online stores as well as the instant 

Lanxner, Publicover, and Jun discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Lanxner, Publicover, and Jun fails to disclose the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer feedback instance for the products summed with a number of second consumer comments about the products.

Dandekar discloses the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer feedback instance for the products summed with a number of second consumer comments about the products.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Lanxner, Publicover, and Jun the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer feedback instance for the products summed with a number of second consumer comments about the products as taught by Dandekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lanxner, Publicover, Jun, and Dandekar teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


Referring to Claim 14, see discussion of claim 11 above, while Lanxner in view of Publicover in further view of Jun teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 5, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 5

Referring to Claim 15, see discussion of claim 11 above, while Lanxner in view of Publicover in further view of Jun teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 6, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 24, see discussion of claim 20 above, while Lanxner in view of Publicover in further view of Jun teaches a non-transitory computer-readable storage medium above Claim 24 recites the same or similar limitations as those addressed above in claim 5, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 25, see discussion of claim 20 above, while Lanxner in view of Publicover in further view of Jun teaches a non-transitory computer-readable storage medium above Claim 25 recites the same or similar limitations as those addressed above in claim 6, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 39, see discussion of claim 15 above, while Lanxner in view of Publicover in further view of Jun teaches the system above Claim 39 recites the same or similar limitations as those addressed above in claim 7, Claim 39 is therefore rejected for the same or similar limitations as set forth above in claim 7.	

Referring to Claim 40, see discussion of claim 25 above, while Lanxner in view of Publicover in further view of Jun teaches the computer readable storage medium above Claim 40 recites the same or similar limitations as those addressed above in claim 7, Claim 40 is therefore rejected for the same or similar limitations as set forth above in claim 7.	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duffy et al. (U.S. Patent Publication 2008/0262900 A1) discloses methods and apparatus to facilitate sales estimates.
Newman et al. (U.S. Patent Publication 2005/0055275 A1) discloses a system and method for analyzing marketing efforts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623